               Case 1:19-cv-01271-JDP Document 17 Filed 06/10/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9
                                                        )   Case No. 1:19-CV-01271
10   Maria Santos Thomas,                               )
                                                        )   STIPULATION AND ORDER FOR
11                  Plaintiff,                          )   EXTENSION OF TIME
                                                        )
12          vs.                                         )
                                                        )
13   ANDREW SAUL,                                       )
     Commissioner of Social Security,                   )
14                                                      )
                                                        )
15                  Defendant.                          )
16
17
18          IT IS HEREBY STIPULATED, by and between the parties through their respective
19   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
20   from June 25, 2020 to July 27, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
21   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
22   accordingly. This is Plaintiff’s third request for an extension of time, but first request for this
23   task. Good cause exists for this request.
24          As with most organizations, COVID-19 has taken a toll on the regular course of business
25   within Counsel’s office. As a result of the various executive orders throughout Fresno County and
26   the State of California, along with the recommendations for Social Distancing, Plaintiff’s Counsel
27   is operating with very limited staff.       The Office of Hearings Operations is still conducting
28   telephonic hearings. As it is required to continue the normal day-to-day tasks involved in



                                                    1
              Case 1:19-cv-01271-JDP Document 17 Filed 06/10/20 Page 2 of 3



 1   developing cases and the requirements of the five-day rule related to submission of evidence to
 2   the Administrative Law Judge which is imposed under 20 CFR § 404.935, Counsel must still
 3   continue normal operations but with a significantly reduced level of support. Additionally,
 4   Counsel requires that his staff self-quarantine when COVID-19 symptoms appear, thus further
 5   reducing support necessary to timely and efficiently process the workload.
 6          Additionally, the week of 6/14/2020, Plaintiff’s Counsel has 25 administrative hearings 2
 7   Motions for Summary Judgement, 5 Opening briefs, and 3 Reply briefs. The week of 6/21/2020,
 8   Plaintiff’s Counsel had 28 administrative hearings, 12 Opening briefs, and 1 Letter brief. Each of
 9   the administrative hearings also requires administrative hearing briefs with a full summary of the
10   medical records and legal arguments.
11          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
12   and Court for any inconvenience this may cause.
                                          Respectfully submitted,
13
14   Dated: June 9, 2020                    PENA & BROMBERG, ATTORNEYS AT LAW

15
                                      By: /s/ Jonathan Omar Pena
16
                                         JONATHAN OMAR PENA
17                                       Attorneys for Plaintiff

18
19
     Dated: June 9, 2020                    MCGREGOR W. SCOTT
20                                          United States Attorney
                                            DEBORAH LEE STACHEL
21                                          Regional Chief Counsel, Region IX
22                                          Social Security Administration

23
                                      By: */s/ Marcelo N. Illarmo
24                                       Marcelo N. Illarmo
25                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
26                                       (*As authorized by email on June 9, 2020)
27
28



                                                  2
                Case 1:19-cv-01271-JDP Document 17 Filed 06/10/20 Page 3 of 3



 1                                              ORDER
 2            Plaintiff’s extension request is granted as stipulated.
 3
 4   IT IS SO ORDERED.

 5
 6   Dated:      June 9, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 7
 8
     No. 204.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    3
